Connor, J.
On his appeal to this Court, the defendant contends that there was error in the refusal of the trial court to allow his motion at the close of all the evidence for judgment as of nonsuit. C. S., 4643. This contention cannot be sustained. The evidence for the State, although *140sharply contradicted by the evidence for the defendant, was sufficient to support a verdict that the defendant is guilty as charged in the indictment, and for that reason was properly submitted to the jury. S. v. Everhardt, 203 N. C., 610, 166 S. E., 738.
The defendant further contends that there was error in the instruction of the trial court to the jury that “If the defendant was driving bis automobile at the time of the collision at a speed of from 50 to 55 miles per hour, or was driving on the left side of the highway, be was violating the law. In either case, be was negligent as a matter of law.” This contention must be sustained. S. v. Spencer, 209 N. C., 827, decided 8 April, 1936.
It is evident that the learned judge who presided at the trial of this action was inadvertent to the change in the law resulting from the enactment of sec. 2, ch. 311, Public Laws of North Carolina, 1935, which provides that driving an automobile on a highway or public road in this State at a speed in excess of 45 miles per hour, under conditions as shown by all the evidence in the instant case, “shall be prima facie evidence that the speed is not reasonable or prudent, and is unlawful.” By reason of this statute, driving an automobile on a highway or public road in this State, since its enactment, at a speed in excess of forty-five miles per hour is not negligence per se or as a matter of law, as was the case prior to its enactment.
For this error, tbe defendant is entitled to a new trial. It is ordered.
New trial.